Citation Nr: 0525369	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-09 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to a disability rating in excess of 30 
percent for post traumatic stress disorder.  

3.  Entitlement to a compensable rating for bilateral hearing 
loss.  

4.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel
INTRODUCTION

The veteran served on active duty from May 1950 to March 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a low 
back disability, increased ratings for his post traumatic 
stress disorder and hearing loss, and a total disability 
rating based on individual unemployability.  He subsequently 
initiated and perfected appeals of these determinations.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  Competent evidence of the onset of a back disability 
during military service or within a year thereafter has not 
been presented.  A back disorder is indicated to have begun 
well after the veteran's service.      

3.  The veteran's post traumatic stress disorder is 
characterized by an occasional depressed mood, some social 
isolation, and intrusive recollections; however it does not 
cause reduced reliability and productivity due to such 
symptoms as flattened affect; abnormal speech; panic attacks 
more than weekly; difficulty understanding complex commands; 
or impairment of memory, judgment, or abstract thinking..  

4.  The veteran's hearing acuity is, at worst, Level III in 
the right ear and Level III in the left ear.  

5.  The veteran has been granted service connection for post 
traumatic stress disorder, with a 30 percent rating, for 
recurrent otitis externa, with a 10 percent rating, for 
tinnitus, with a 10 percent rating, and for bilateral hearing 
loss, with a noncompensable rating, for a combined rating of 
40 percent.  

6.  The evidence does not demonstrate that the veteran's 
service-connected disabilities are of such severity as to 
preclude all forms of gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a 
back disability have not been met.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2004).  

2.  The criteria for the award of a disability rating in 
excess of 30 percent for the veteran's post traumatic stress 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2004).  

3.  The criteria for a compensable rating for the veteran's 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.7, 4.85, 4.87, Diagnostic Code 6100 (2004).  

4.  The criteria for assignment of a total disability rating 
based on individual unemployability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection - Back disability

The veteran seeks service connection for a back disability.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2004).  Service connection may also 
be awarded for certain disabilities, such as arthritis, which 
manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

At the time he was examined and accepted for military 
service, the veteran reported no history of a back 
disability, and none was noted on physical examination.  His 
service medical records are negative for any diagnosis of or 
treatment for a back disability thereafter.  In March 1954, 
he was physically examined for service separation, at which 
time no abnormality of the spine or back was observed.  Such 
facts only provide evidence against this claim.

After his separation from active military service, he 
remained a member of the military reserves for several years, 
and was afforded several periodic medical examinations.  
These examinations, the most recent of which is dated January 
1968, are all negative for any diagnosis of a back 
disability.  Likewise, on his concurrent reports of medical 
history, the most recent of which was completed in October 
1967, he denied any history of recurrent back pain, 
arthritis, or a bone or joint deformity.  Such facts provide 
more evidence against this claim.       

Subsequent to service, the veteran sought private treatment 
for low back pain, beginning in approximately 1998.  He 
reported the onset of low back pain that same year, with 
radiation of his pain into the lower extremities.  Private 
medical evidence reflects diagnoses of osteophyte formation 
and degenerative arthritis of the lumbosacral spine, with 
spondylolisthesis.  These diagnoses were confirmed by X-ray 
and MRI studies.  He has had several surgeries of the low 
back in 1999 and subsequent years.  

The veteran having presented uncontroverted medical evidence 
of a current disability, the remaining question before the 
Board is whether such a disability was incurred during active 
military service, or within a year thereafter.  

In support of his claim, the veteran submitted lay statements 
from his spouse and another relative.  These statements 
indicated that upon service separation in March 1954, the 
veteran reported an injury of his back incurred during 
military service which continued to bother him thereafter.  
He was observed to experience significant low back pain.  The 
veteran also submitted the July 2003 statement of L.G.L., 
M.D., who stated that the veteran's duties during active 
military service were clearly the "originator of his 
[current low back] problem."  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

After reviewing the totality of the medical evidence, the 
Board finds the preponderance of the evidence to be against 
the veteran's claim for service connection for a back 
disability.  His service medical records are negative for any 
diagnosis of or treatment for a low back disability, and he 
did not seek private treatment for a back disability until 
the late 1990's, more than 40 years after service separation.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The veteran has submitted the medical opinion statement of 
Dr. L.G.L.; however, while Dr. L. may be a competent medical 
expert, he did not state he treated the veteran during 
military service or within a short time thereafter.  Thus, 
the doctor's reference to the veteran suffering low back 
injuries during service was apparently based solely on the 
history provided by the veteran and is not probative in 
linking any current low back disability with service.  See 
Reonal v. Brown, 5 Vet. App. 458 (1995).  Also, the doctor's 
opinion is contradicted by the veteran's active duty and 
reserve medical examinations, all of which reflect no 
disabilities of the back up to at least 1968.  The veteran 
also denied any history of back trouble on his concurrent 
reports of medical history.  

The remainder of the evidence also fails to reflect onset of 
a back disability prior to the late 1990's, when the veteran 
first began to seek private treatment.  Overall, the 
preponderance of the evidence is against the veteran's claim 
for service connection for a back disability, and his claim 
must therefore be denied.  

The Board also notes that the veteran and his relatives have 
offered lay statements indicating he had a back disability in 
March 1954, on separation from active military service.  
However, they are shown to be laypersons, without specialized 
medical expertise, and not qualified to offer medical opinion 
evidence to the Board.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992);  see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, these personal 
opinion statements that the disability at issue began in 
service or that it is otherwise related to service are not a 
sufficient basis for awarding service connection.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a back disability, as 
such a disability was not incurred during military service or 
within a year thereafter.  As a preponderance of the evidence 
is against the award of service connection, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

II. Increased rating - Post traumatic stress disorder

The veteran seeks a disability rating in excess of 30 percent 
for his post traumatic stress disorder.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2004).  

The veteran's post traumatic stress disorder is currently 
rated under Diagnostic Code 9411, which in turn refers to the 
general schedule for psychiatric disability.  Under this 
schedule, a 50 percent rating is assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  

The rating criteria provide that a 70 percent rating be 
granted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships. 

A 100 percent rating is assigned when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

The veteran underwent VA psychiatric examination in May 2002.  
He stated that during military service, he was involved in a 
motor vehicle accident which resulted in the death of his 
best friend.  He continued to experience guilt and intrusive 
memories associated with that event.  He generally avoided 
discussing this incident with anyone, including his family, 
and had not sought psychiatric treatment in the past.  

On objective examination the veteran was casually dressed and 
groomed.  He was alert and fully oriented.  He maintained 
good eye contact with the examiner and was cooperative and 
spontaneous.  His mood was euthymic, and his speech was 
normal in rate, tone, and volume.  His thought processes were 
logical, with minimal circumstantiality.  He denied any 
delusions or hallucinations.  Both short and long term memory 
were intact, and he was able to reason abstractly.  His 
judgment was also intact.  The examiner found the veteran did 
not represent a danger to himself or others, and was 
competent to manage his financial benefits.  Post traumatic 
stress disorder was diagnosed, and a Global Assessment of 
Functioning (GAF) score of 65, reflecting military 
symptomatology, was given.  

The Global Assessment of Functioning is a scale reflecting 
the subject's psychological, social, and occupational 
functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 
GAF score of 61-70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  Such a finding provides 
evidence against this claim. 

Based on the evidence of record, a 50 percent disability 
rating is not warranted for the veteran's post traumatic 
stress disorder, as the veteran fails to meet the criteria 
for such a rating.  His affect has not been described as 
flattened.  In fact, on examination in May 2002, it was 
described as appropriate.  He has also not exhibited 
circumstantial, circumlocutory, or stereotyped speech.  At 
all times of record he has been able to converse in a 
logical, coherent manner.  The veteran has also not reported 
panic attacks on a weekly basis.  

Regarding memory impairment and difficulty in performing 
complex tasks, the May 2002 examination report described his 
memory as intact, and his thought processes were logical.  
His judgment is not impaired, based on the medical record, 
and he has no history of legal problems.  Following service, 
he worked for many years until his eventual retirement.  He 
is currently married, and maintains contact with family.  At 
all times of record, the veteran has been fully alert and 
oriented, with the ability to dress and groom himself, 
maintain his own household, and handle his financial affairs.  
The VA examiner found him competent to manage his finances 
and his household.  

Additionally, while he has reported some social isolation, he 
continues to live with his spouse of several years, and 
maintains relationships with several family members.  The 
veteran's GAF score was 65, indicative of mild symptoms.  
Overall, the preponderance of the evidence is against an 
initial disability rating in excess of 30 percent for the 
veteran's service-connected post traumatic stress disorder.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post traumatic stress disorder has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment, as 
the veteran is retired.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 30 percent for the veteran's 
service-connected post traumatic stress disorder.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

III. Compensable rating - Hearing loss

The veteran seeks a compensable rating for his service-
connected bilateral hearing loss.  The criteria for 
evaluating hearing impairment call for the consideration of 
the results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of puretone audiometry tests.  38 C.F.R. § 4.85 (2004).  
These results are then charted on Table VI and Table VII, as 
set out in the Rating Schedule.  In order to establish 
entitlement to an increased evaluation for hearing loss, it 
must be shown that certain minimum levels of the combination 
of the percentage of speech discrimination loss and average 
puretone decibel loss are met.  38 C.F.R. § 4.85 (2004).  

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the provisions of 
38 C.F.R. § 4.85 establish eleven auditory acuity levels from 
Level I for essentially normal acuity to Level XI for 
profound deafness.  Tables VI and VII as set forth in 
38 C.F.R. § 4.85 are used to calculate the rating to be 
assigned.  "[T]he assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

In the present case, the veteran was most recently examined 
by VA in February 2002.  Puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
50
80
80
LEFT
45
40
75
100
95

The puretone threshold average was 60 decibels in the right 
ear and 78 in the left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
of 84 in the left ear.  

The veteran also submitted the results of a private audio 
examination performed in July 2003.  This examination 
revealed a puretone threshold average of 50 decibels in the 
right ear and 63 in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent bilaterally.  

Evaluation of the February 2002 examination results under the 
diagnostic criteria results in hearing acuity at Level III 
(Table VI) in the right ear, and at Level III (Table VI) in 
the left ear.  These levels of hearing acuity result in a 
noncompensable disability rating under Table VII, which has 
already been assigned the veteran.  Likewise, his July 2003 
private examination results reflect Level I hearing acuity in 
the right ear and Level II hearing acuity in the left ear, 
warranting, again, a noncompensable rating.  Therefore, a 
compensable rating is not warranted for the veteran's 
bilateral hearing loss.  

After a complete review of the record, the Board finds that 
the preponderance of the evidence is against a compensable 
rating for his service-connected bilateral hearing loss.  As 
a preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

IV. Total disability rating based on individual 
unemployability

The veteran seeks a total disability rating based on 
individual unemployability.  A total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a) (2004).  In such 
an instance, if there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  If the 
applicable percentage standards set forth in 38 C.F.R. 
§ 4.16(a) are not met, an extra-schedular rating is for 
consideration where the veteran is otherwise unemployable due 
to service-connected disability.  38 C.F.R. § 4.16(b) (2004).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2004).  For 
purposes of entitlement to individual unemployability due 
solely to service- connected disabilities, marginal 
employment is not to be considered substantially gainful 
employment.  38 C.F.R. § 4.17 (2004).  Factors to be 
considered will include the veteran's employment history, 
educational attainment, and vocational experience.  38 C.F.R. 
§ 4.16 (2004).  

Currently, the veteran has been granted service connection 
for post traumatic stress disorder, with a 30 percent rating, 
for recurrent otitis externa, with a 10 percent rating, for 
tinnitus, with a 10 percent rating, and for bilateral hearing 
loss, with a noncompensable rating.  His combined rating is 
40 percent.  Based on these ratings, the veteran does not 
meet the schedular criteria for a total rating, as he does 
not have a single disability rated 60 percent or more, or a 
combined rating of at least 70 percent with at least one 
disability rated at 40 percent or more.  38 C.F.R. § 4.16(a) 
(2004).  Additionally, the evidence does not indicate he is 
unemployable due solely to his service-connected 
disabilities.  

In reaching a determination in this situation, the analysis 
of the Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993), 
was considered.  The Court held that for a veteran to prevail 
in a claim for individual unemployability benefits, it is 
necessary that the record reflect some factor which takes his 
case outside the norm, with respect to a similar level of 
disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 
(2004).  The fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  The question 
is whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 
538 (1994).  In the present case, the veteran has offered 
only his own contentions that his service-connected 
disabilities alone preclude any gainful employment.  However, 
the veteran's lay assertions regarding medical diagnosis 
and/or opinion are not binding on the Board.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992);  see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
The remaining evidence of record does not contain any opinion 
from a competent medical expert indicating the veteran's 
service-connected disabilities preclude any and all forms of 
employment.  In fact, the veteran worked for 30+ years 
following service separation, and is now retired.  Such a 
fact clearly provides evidence against this claim. 

In conclusion, no evidence of record, such as a medical 
opinion or repeat hospitalizations, suggests the veteran's 
service connected disabilities preclude all forms of 
substantially gainful employment.  The veteran has a high 
school education, and was able to maintain steady employment 
for many years following service.  The veteran himself has 
presented no objective evidence indicating his case is 
unusual or exceptional, or otherwise outside the norm.  No 
evidence submitted by the veteran indicates a degree of 
impairment outside of that considered by the rating schedule 
and due solely to his service connected disability which 
renders the veteran unemployable.  

For these reasons, entitlement to a total disability rating 
based on individual unemployability is denied by the Board, 
and referral to the Director, Compensation and Pension 
Service, for an extraschedular evaluation under 38 C.F.R. 
§ 4.16(b) is not warranted.  

V. Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that prior to the 
initiation of this claim, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the February 2004 
Statement of the Case, the various Supplemental Statements of 
the Case, and January 2002 and July 2003 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  

The veteran has reported that he receives medical care at the 
VA medical center in Omaha, NE, and these records were 
obtained.  Private medical records have been obtained, as 
indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded recent VA medical examinations in conjunction 
with his claims; for these reasons, his appeals are ready to 
be considered on the merits.  

The Board notes that the veteran was scheduled for additional 
medical examination in August 2003; however, he failed to 
report for examination.  When contacted, he stated that he 
was advised by his representative that he need not report for 
examination.  This is the veteran's choice.  The veteran is 
advised that failure to report without good cause for VA 
medical examination may, in the future, result in denial of 
the pending claim.  See 38 C.F.R. § 3.655 (2004).  In any 
event, the RO's efforts only support the finding that the VA 
has fully assisted the veteran with his case.  

Also, the Board has considered the Court holding in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), in which the Court held 
that 38 U.S.C.A. § 5103(a) requires VA to provide notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in September 
2003, subsequent to the passage of the VCAA and the 
modifications to 38 U.S.C. § 5103(a) therein.  Prior to that 
initial decision and subsequent to the passage of the VCAA, 
the RO provided notice to the veteran of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain, as has already been discussed above.  Therefore, the 
Board finds no evidence of prejudicial error in the present 
case.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(holding that the Court must take due account of the 
38 U.S.C.A. § 7261(b) rule of prejudicial error when 
considering VA compliance with the VCAA) and Mayfield v. 
Nicholson, 19 Vet. App.  103 (2005).  


ORDER

Entitlement to service connection for a back disability is 
denied.  

Entitlement to a disability rating in excess of 30 percent 
for the veteran's post traumatic stress disorder is denied.  

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  

Entitlement to a total disability rating based on individual 
unemployability is denied.  


	                     
______________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


